994 F.2d 844
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America;  F. A. Siirtola, Revenue Officerof the Internal Revenue Service, Appellees,v.Ronald C. CRAIG, Appellant.
No. 92-3744ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 3, 1993.Filed:  May 6, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ronald C. Craig appeals the district court's orders directing him to comply with an Internal Revenue Service summons or be confined for contempt of court.  Craig's contention that the district court lacked jurisdiction is foreclosed by our earlier decisions.   See United States v. Miller, 609 F.2d 336, 338 (8th Cir. 1979) (per curiam);   United States v. Gajewski, 419 F.2d 1088, 1091-92 (8th Cir. 1969), cert. denied, 397 U.S. 1040 (1970).  Thus, we affirm the district court's orders.  See 8th Cir.  R. 47B.